If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


 KIMBERLY SPRAGGINS,                                                  UNPUBLISHED
                                                                      July 2, 2020
                Plaintiff-Appellant,

 v                                                                    No. 345636
                                                                      Wayne Circuit Court
 THIRD JUDICIAL CIRCUIT OF MICHIGAN,                                  LC No. 17-000563-CD

                Defendant-Appellee.


Before: BECKERING, P.J., and CAVANAGH and STEPHENS, JJ.

CAVANAGH J. (concurring).

        While I agree with the majority opinion’s resolution of this matter, I would hold that
plaintiff did not request an accommodation, as the trial court concluded, and thus she could not
sustain her claim that defendant failed to make an accommodation. Therefore, I disagree with a
portion of the analysis set forth in Part III of the majority opinion.

        While the PWDCRA “expressly places an obligation upon an institution or employer to
make certain accommodations to a handicapped individual, it does not impose upon them the
additional obligation to determine which accommodations are necessary to respond to each
individual’s distinct handicap or special needs.” Lindberg v Livonia Pub Sch, 219 Mich. App. 364,
367-368; 556 NW2d 509 (1996) (referring to the Handicappers’ Civil Rights Act); see also Chiles
v Machine Shop, Inc, 238 Mich. App. 462, 465 n 1; 606 NW2d 398 (1999) (noting that the
PWDCRA was formerly known as the Handicappers’ Civil Rights Act). Thus, an accommodation
request must be made by the handicapped or disabled person. See Buck v Thomas M Cooley Law
Sch, 272 Mich. App. 93, 102; 725 NW2d 485 (2006) (ruling in favor of the defendant because, inter
alia, the plaintiff “never requested accommodations” for her specific problems); see also MCL
37.1210(18) (“A person with a disability may allege a violation against a person regarding a failure
to accommodate under this article only if the person with the disability notifies the person in
writing of the need for accommodation within 182 days after the date the person with a disability
knew or reasonably should have known that an accommodation was needed.”). As this Court has
explained, the notice of a need for a particular accommodation is important because it allows the
“defendant the opportunity to assess the [particular] accommodation request.” Bageris v Brandon
Twp, 264 Mich. App. 156, 165; 691 NW2d 459 (2004).


                                                -1-
        In this case, the majority concludes that a request for accommodation can be inferred from
Dr. Verner’s note and that defendant did infer such a request. I disagree. Dr. Verner’s note merely
mentioned plaintiff’s limitations, i.e., no walking or standing for more than five minutes at a time.
There was no request for accommodation. Thus, while defendant was informed of plaintiff’s
physical limitations, defendant was not asked to make any particular accommodations for those
limitations. Accordingly, plaintiff could not recover on her claim that defendant failed to make an
accommodation and defendant’s motion for summary disposition was properly granted.



                                                              /s/ Mark J. Cavanagh




                                                -2-